


Exhibit 10.2




LPL FINANCIAL HOLDINGS INC.
AMENDED AND RESTATED CORPORATE EXECUTIVE BONUS PLAN
Adopted by the Board of Directors on March 3, 2015
Section 1
Purpose of the Plan

The LPL Financial Holdings Inc. Corporate Executive Bonus Plan (the “Plan”) is
established to promote the interests of LPL Financial Holdings Inc. and its
subsidiaries (collectively, the “Company”) by creating a program of incentive
compensation for designated officers and/or key executive employees of the
Company and its subsidiaries that is directly related to the performance results
of the Company and such employees. The Plan provides cash incentive awards with
respect to a specified performance period, contingent upon continued employment
and meeting certain corporate goals, to designated officers and/or key
executives who make substantial contributions to the Company.
Section 2
Administration of the Plan

The Compensation and Human Resources Committee of the Board of Directors of the
Company or a subcommittee thereof (the “Committee”) shall administer the Plan.
The Committee shall be composed solely of two or more “outside directors” within
the meaning of Treasury Regulations Section 1.162-27 (or any successor
regulation) and shall be appointed pursuant to the Bylaws of the Company and the
Compensation and Human Resources Committee Charter. The Committee shall have
discretionary authority to interpret the Plan, determine eligibility for awards
under the Plan, determine the terms of and conditions applicable to any award
under the Plan, establish rules and regulations to implement the Plan and take
all actions and make all determinations deemed necessary or advisable for the
administration of the Plan in its sole discretion. Any interpretation or
decision of the Committee with respect to the Plan and any award under the Plan
shall be final and binding on all parties who have an interest in the Plan.
Section 3
Bonus Awards

(a)Eligibility for Awards. Awards under the Plan may be granted by the Committee
to any employee who is an executive officer of the Company, as such term is
defined under the Securities and Exchange Act of 1934, as amended (each, an
“Eligible Employee”). Except in the event of retirement, death or disability, an
individual in this position shall be eligible to participate in the Plan if he
or she is an employee of the Company on the last day of the performance period.
An individual who is on a leave of absence shall remain eligible to participate
in the Plan, but his or her award under the Plan shall be adjusted as provided
in Section 3(g).
(b)Form of Awards. Bonus awards under the Plan shall be paid in cash, less
applicable tax and other legally or contractually required withholdings and
deductions.
(c)Bonus Formula.
(i)With respect to each award under the Plan, the performance criterion (or
criteria) applicable to the award (as described in Section 3(c)(ii)), the
performance period to which it relates, the target amount applicable to the
award, the formula used to determine the amount or amounts payable under such
award if the performance criterion (or criteria) is achieved, and all other
terms and conditions applicable to the award as the Committee deems appropriate,
subject, in each case to the terms of the Plan, shall be determined by the
Committee within 90 days of the commencement of the applicable performance
period, but in no event after 25% of the performance period has elapsed. Once
the Committee has established the terms of such awards under the Plan in
accordance with the foregoing sentence, it shall not thereafter adjust such
terms, except to reduce payments, if any, under the awards in accordance with
Section 3(e) or as otherwise permitted by Section 162(m) of the Internal Revenue
Code of 1986, (the “Code”), to the extent applicable.




--------------------------------------------------------------------------------




(ii)The performance criterion (or criteria) may be different for each Eligible
Employee and shall be an objectively determinable measure (or measures) of
performance relating to any or any combination of the following (measured either
absolutely or by reference to an index or indices and determined either on a
consolidated basis or, as the context permits, on a divisional, subsidiary, line
of business, project or geographical basis or in combinations thereof): sales;
revenues; assets; expenses; earnings before or after deduction for all or any
portion of interest, taxes, depreciation, amortization or equity expense,
whether or not on a continuing operations or an aggregate or per share basis;
return on equity, investment, capital, capital employed or assets; one or more
operating ratios, including ratios that measure operating income or profit,
including on an after-tax basis; one or more relative measures of revenues and
earnings, including “gearing” measures based on revenues or earnings, in each
case before or after deduction of any portion of revenues or earnings; pre-tax
net income; after-tax net income; operating revenue growth; borrowing levels,
leverage ratios or credit rating; market share; capital expenditures; cash flow;
stock price; earnings per share, stockholder return or value; sales of
particular products or services; customer acquisition or retention; acquisitions
and divestitures (in whole or in part); joint ventures and strategic alliances;
spin-offs, split-ups and the like; reorganizations; or recapitalizations,
restructurings, financings (issuance of debt or equity) or refinancings;
increase in assets under management, administration or custody; changes between
years or periods that are determined with respect to any of the foregoing; and
any derivations of any of the foregoing. The performance criterion (or criteria)
and any targets with respect thereto need not be based upon an increase, a
positive or improved result or avoidance of loss. To the extent consistent with
the requirements for satisfying the performance-based compensation exception
under Section 162(m) of the Code, to the extent applicable, the Committee may
provide that one or more of the performance criteria applicable to any award
under the Plan will be adjusted in an objectively determinable manner to reflect
events (for example, the impact of charges for restructurings, discontinued
operations, mergers, acquisitions, extraordinary items and other unusual or
non-recurring items, and the cumulative effects of tax or accounting changes,
each as defined by U.S. generally accepted accounting principles) occurring
during the performance period that affect the applicable performance criterion
or criteria.
(iii)The formula for any award under the Plan may include or exclude items to
measure specific objectives, such as losses from discontinued operations,
extraordinary gains or losses, the cumulative effect of accounting changes,
acquisitions or divestitures, foreign exchange impacts and any unusual,
nonrecurring gain or loss, and will be based on accounting rules and related
Company accounting policies and practices in effect on the date the formula is
approved by the Committee.
(d)Maximum Awards. The maximum award that may be paid to any Eligible Employee
under the Plan for any fiscal year shall not exceed $10,000,000.
(e)Power to Reduce Awards. Notwithstanding anything to the contrary contained in
the Plan, the Committee shall have the power, in its sole discretion, after
determining the amount that would otherwise be payable under any award under the
Plan, to reduce the actual payment, if any, to be made under such award to any
Eligible Employee, including the chief executive officer (and to determine that
no amount shall be payable to such Eligible Employee). In the event of such a
reduction, the amount of such reduction shall not increase the amounts payable
to other Eligible Employees under the Plan.
(f)Entitlement. An Eligible Employee shall be entitled to payment under any
bonus award under the Plan only after the Committee (i) has determined whether
and to what extent the performance criteria have been satisfied, (ii) to the
extent required by Section 162(m) of the Code, to the extent applicable, has
certified that the applicable performance criteria have been satisfied, and
(iii) has approved the actual payment, if any, under the award. In accordance
with Section 3(e), the actual payment of an award under the Plan may be less
than (but in no event more than) the amount indicated by the level of
achievement under the award as certified by the Committee pursuant to this
Section 3(f). No amount may be paid under any award unless such certification
requirement has been satisfied pursuant to this Section 3(f), except as provided
by the Committee consistent with the requirements of Section 162(m) of the Code,
to the extent applicable.
(g)Termination of Employment and Leaves of Absence. Except in the event of
retirement, death or disability, if an employee ceases to be employed by the
Company for any reason on or before the date when the bonus is earned, then he
or she shall not earn or receive any bonus under the Plan. If an Eligible
Employee is on a




--------------------------------------------------------------------------------




leave of absence for a portion of the relevant performance period, the bonus to
be awarded under the Plan may be prorated to reflect only the time when he or
she was actively employed and not any period when he or she was on leave. In the
event of retirement, death or disability before the last day of the relevant
performance period, the Committee shall have the sole discretion to award any
bonus under the Plan.
(h)Payment of Awards. Bonus awards under the Plan shall be paid to each Eligible
Employee within seventy-five (75) days after the close of the performance
period, regardless of whether the individual had remained in employee status
through the date of payment.
Section 4
Forfeiture; No Employment Rights

(a)Forfeiture. Awards under the Plan are subject to forfeiture, termination and
rescission, and an Eligible Employee will be obligated to return to the Company
payments received with respect to awards, in each case (i) to the extent
provided by the Committee in connection with (A) a breach by the Eligible
Employee of an award agreement or the Plan, or any non-competition,
non-solicitation, confidentiality, or similar covenant or agreement with the
Company or an affiliate or (B) an overpayment to the Eligible Employee of
incentive compensation due to inaccurate financial data, (ii) in accordance with
the Company’s Recoupment Policy, as such policy may be amended and in effect
from time to time, or (iii) as otherwise required by law or applicable stock
exchange listing standards, including, without limitation, Section 10D of the
Securities Exchange Act of 1934, as amended. Each Participant, by accepting an
award under the Plan agrees to return the full amount required under this
Section 4(a) at such time and in such manner as the Committee shall determine in
its sole discretion.
(b)No Employment Rights. No person shall have any claim or right to be granted
an award, nor shall the selection for participating in the Plan for any
performance period be construed as giving an Eligible Employee the right to be
retained in the employ or service of the Company or an affiliate for that
performance period or for any other period. The loss of an award will not
constitute an element of damages in the event of termination of employment for
any reason, even if the termination is in violation of an obligation of the
Company or an affiliate to the Eligible Employee.
Section 5
General Provisions

(a)Section 162(m). The Plan and any award under the Plan will be construed and
administered to the maximum extent permitted by law in a manner consistent with
qualifying the award for the exemption for performance-based compensation under
Section 162(m) of the Code, to the extent applicable, notwithstanding anything
to the contrary in the Plan.
(b)Plan Amendments. The Committee may at any time amend, suspend or terminate
the Plan, provided that it must do so in a written resolution and such action
shall not adversely affect rights and interests of Eligible Employees to
individual bonuses approved by the Committee pursuant to Section 3(g) prior to
such amendment, suspension or termination. Stockholder approval shall be
obtained for any amendment to the extent necessary and desirable to qualify the
awards under the Plan as performance-based compensation under Section 162(m) of
the Code and to comply with applicable laws, regulations or rules.
(c)Limitation on Liability. Neither the Company, nor any affiliate, nor the
Committee, nor any person acting on behalf of the Company, any affiliate, or the
Committee, will be liable for any adverse or other consequences to any Eligible
Employee or to the estate or beneficiary of any Eligible Employee, or to any
other holder of an award under the Plan that may arise or otherwise be asserted
with respect to an award, including, but not limited to, by reason of the
application of Section 4 or any acceleration of income or any additional tax
(including any interest and penalties) asserted by reason of the failure of an
award to satisfy the requirements of Section 409A of the Code or by reason of
Section 4999 of the Code.
(d)Benefits Unfunded. No amounts awarded or accrued under the Plan shall be
funded, set aside or otherwise segregated prior to payment. The obligation to
pay the bonuses awarded under the Plan shall at all times be an unfunded and
unsecured obligation of the Company. Eligible Employees shall have the status of
general creditors and shall look solely to the general assets of the Company for
the payment of their bonus awards under the Plan.




--------------------------------------------------------------------------------




(e)Termination. The Committee may, in its discretion, terminate the Plan at any
time.
(f)Benefits Nontransferable. No Eligible Employee shall have the right to
alienate, pledge or encumber his or her interest in the Plan, and such interest
shall not (to the extent permitted by law) be subject in any way to the claims
of the employee’s creditors or to attachment, execution or other process of law.
(g)Exclusive Agreement. The Plan document is the full and complete agreement
between the Eligible Employees and the Company on the terms described herein.
(h)Governing Law. The Plan and any actions taken in connection herewith shall be
governed by and construed in accordance with the laws of the State of Delaware,
without regard to the conflicts of laws principals thereof.
(i)Effective Date. The Plan was adopted by the Board of Directors of the Company
on March 3, 2015 and will be effective as of such date, subject to its approval
by the Company’s shareholders at the Company’s annual meeting in 2015.


